EXHIBIT 99.1 Hewlett-Packard Company 3000 Hanover Street Palo Alto, CA 94304 hp.com News Release HP ReportsFiscal 2014 First Quarter Results ● First quarter non-GAAP diluted net earnings per share of $0.90, up 10% from the prior-year period, versus the previously provided outlook of $0.82 to $0.86per share Editorial contacts Kate Holderness, HP +1 ● First quarter GAAP diluted net earnings per share of $0.74, up 17% from the prior-year period, versus the previously provided outlook of $0.60 to $0.64per share corpmediarelations@hp.com HP Investor Relations
